           CASE 0:21-cv-00999-JRT-BRT Doc. 3 Filed 04/15/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

                                               )
  SVEN SUNDGAARD,                              )                  Case No. 0:21-cv-00999
                                               )
                        Plaintiff,             )
                                               )
  v.                                           )      NOTICE OF APPEARANCE
                                               )           OF COUNSEL
  MULTIMEDIA HOLDINGS                          )
  CORPORATION, d/b/a KARE-TV and               )
  d/b/a KARE-11; TEGNA, Inc.,                  )
                                               )
                        Defendants.            )
                                               )

        Sean R. Somermeyer and Kristin Jones Pierre, of the law firm of Faegre Drinker

Biddle & Reath LLP, hereby respectfully enter their appearance as counsel for and on

behalf of Defendants Multimedia Holdings Corporation, d/b/a KARE-TV and d/b/a

KARE 11; TEGNA Inc.

DATED: April 15, 2021                    Defendants MULTIMEDIA HOLDINGS
                                         CORPORATION, d/b/a KARE-TV and
                                         d/b/a KARE-11 and TEGNA Inc.


                                         By: /s/Sean R. Somermeyer
                                            One of Its Attorneys

                                         Sean R. Somermeyer, MN Atty #391544
                                         Kristin Jones Pierre, MN Atty #0239045
                                         Faegre Drinker Biddle & Reath LLP
                                         2200 Wells Fargo Center
                                         90 South Seventh Street
                                         Minneapolis, Minnesota 55402
                                         Telephone: (612) 766-7875
                                         Facsimile: (612) 766-1600
                                         sean.somermeyer@faegredrinker.com
                                         kristin.pierre@fargredrinker.com
                                         Local Counsel for Defendants

US.132660452.01
           CASE 0:21-cv-00999-JRT-BRT Doc. 3 Filed 04/15/21 Page 2 of 2




                                      To Be Admitted pro hac vice
                                      Camille A. Olson
                                      Richard B. Lapp
                                      Christina Jaremus
                                      Seyfarth Shaw LLP
                                      233 South Wacker Drive, Suite 8000
                                      Chicago, Illinois 60606
                                      Telephone: (312) 460-5000
                                      Facsimile: (312) 460-7000
                                      colson@seyfarth.com
                                      rlapp@seyfarth.com
                                      cjaremus@seyfarth.com
                                      Attorneys for Defendants




                                        2
US.132660452.01
